              Case 2:19-cv-00397-RMP                    ECF No. 6         filed 04/23/20     PageID.63 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                    for the_                                     U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                  MICHAEL A. MCCLURE,                                                                          Apr 23, 2020
                                                                                                                SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )        Civil Action No. 2:19-CV-397-RMP
                                                                      )
                 STATE OF WASHINGTON,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE for failure to comply with the filing fee or in
’
              forma pauperis requirements of Rule 3(a), Rules Governing Section 2254 Cases in the United States District Courts.




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson.




Date: April 23, 2020                                                         CLERK OF COURT

                                                                              SEAN F. McAVOY


                                                                                           (By) Deputy Clerk

                                                                              Sean F. McAvoy
